            Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 1 of 28



                          IN THE UNITED STATES COURT
                               DISTRICT OF MARYLAND



Laura H.G. O’Sullivan                          )
                                               )
Plaintiff                                          REMOVAL JURISDICTION
                                               )
                    vs.                        )
                                               )
Jeffery Diamond et ux
                                               )
Georgia Diamond                                    Case no. 8:19-cv-00818-GJH
                                               )
Defendants
                                               )
_______________________________________



                                NOTICE OF REMOVAL

            I.   JURISDICTION

       This is a §1446 Removal, removed and signed pursuant to Rule 11 of the FRCP.

Copies of the key process, pleadings and orders in the possession of the Defendant are

being submitted via ECF simultaneous with this Notice. It is being filed within 30 days

of a certain Order of the Montgomery County Circuit Court dated March 12, 2019

        II.      DUE PROCESS

       This removal comes after the entry of a Maryland “Rule 14-102 Motion for

Possession” in the above captioned plaintiff on February 26, 2019 in the State action at

the Montgomery County Maryland Circuit Court, a “trust deed sale” case at civil no

417984V. That motion was granted on March 12, 2019 by “Final Order of Ratification,”

despite the fact that the case had been the subject of a timely Appeal to the Court of

                                           1
          Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 2 of 28



Special Appeals of Maryland on January 11, 2019 (CSA REG 33832018). In the Plaintiff’s

Motion for Judgment Awarding Possession, it was stipulated that notice was given but

that there had been no response. In the Final Order of Ratification, the Court noted that

“no cause to the contrary thereof having been shown,” and proceeded to ratify the final

order.    Clearly the case was not ripe for a final order until the Appeal had been

addressed. This action violated defendant’s rights to due process guaranteed by the 14th

Amendment.        Removal to this Honorable Court would promote justice to the

defendants by recognizing their constitutional rights.




         Furthermore, Defendant has a constitutional right to the correct application of

foreclosure jurisprudence. This means that this Honorable Court will be addressing the

proper application of the UCC to mortgage foreclosures, the federal questions that are

inherently raised in the entire family of federally related mortgage loans such as the

rules and regulations wrought by the FDIC and its underwriting policies, Consumer

Financial Protection Bureau, FTC, Securities and Banking laws and the federally

regulated commercial banking practices dealing with the “legal tender” issues of bank

currency, to name but a few of the many Federal Jurisdiction questions that apply to

credits that sustain the acquisition of real property by persons who borrow money,

especially in the “Fannie Mae” and “Freddie Mac” systems. Those questions will be

elaborated upon as the case and its processes are addressed in this Honorable Court.


                                            2
             Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 3 of 28



III        PROTECTING TENANTS IN FORECLOSURE ACT (12 USC §5201 et seq)).

           Plaintiff ignored this federal statute which has direct application to the

occupancy of an owner allegedly in default. The PTFA was written broadly enough to

clearly cover the circumstances being addressed in this case. Yet there was no mention,

even in passing, by the “movant” who is necessarily seeking possession against “All

Occupants” by seeking possession at all, and in violation of the recently renewed

(federal) “Protecting Tenants in Foreclosure Act”, now law again since 2018. To wit-




      1.          It is both necessary and proper to guarantee protection of “All

           Occupants” in these residential premises, which are the subject of a State Court

           Maryland “Rule 14-102 Motion for Possession”. It is impossible to distinguish

           between ‘bona fide’ tenants and “the mortgagor or her family”, the County

           Sheriff will clear the land of “All Occupants” or none at all.

      2.          Plaintiff “U.S. Bank N.A. etc” is the ostensible “successor” to the federally

           supplied mortgage product, by ‘virtue’ of a trust deed sale. This is plainly a

           ‘foreclosure tenancy’ covered within the Act as it is expressed by Congress. In

           order to give full effect to this Act of Congress, “All Occupants” must be

           protected without making subjective and false distinctions.

      3.          The defendants captioned are instead entitled regardless of lease

           conditions to “90 Days Notice to Quit”, under the Act of Congress renewed in


                                                 3
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 4 of 28



     2018. At common law, every tenant is actually protected by the requirement to

     perfect any claims with a ‘90 Days Notice to Quit’ before the end of the term. The

     natural ‘holdover’ tenancy after “Sheriff Sale” is still a ‘term’, an estate from ‘year

     to year’ after foreclosing on an “estate of more than one year”, or “in fee simple”.

4.          If the defendants lost the “fee”, they did not lose the immediate tenancy,

     and it must be protected by Congress in this residential foreclosure, without

     subjective discrimination or reference to “familiar relations”. The term

     “mortgagor” refers to an in rem property interest, i.e. an “interested party”.

5.          The in rem defendant in a mortgage foreclosure does not carry over to the

     in personam action for ejectment. The federal law makes an impossible distinction

     that is unenforceable, irrationally based, and pretends to “draft” a “personal

     status” from unrelated “in rem” foreclosure proceedings, into an alien subject

     matter. There is no such ‘person’ as “the mortgagor”, and “all occupants” must

     be protected in order to fully effectuate the federal law.

6.          The Plaintiff is additionally barred under the Maryland Real Property

     Code on a virtually identical provision from obtaining possession of this house

     against all 'bona fide tenants' for all the same reasons, and who are uniformly

     protected with or without a "response". The Md. Real Property Code does not

     impose a duty to “respond” on its protected subjects.




                                            4
        Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 5 of 28



7.           In order to make the law "fully effective", it is both necessary and proper

      to protect all tenants, without distinction. This unconstitutional distinction

      between "mortgagors" and "other occupants" cannot be made by a Sheriff

      deputy, who will either clear the land of "All Occupants" (including "protected

      tenants") or not at all.

8.           The "mortgagor" is an in rem property interest, not a "person" subject to

      dispossession; the whole case breaches jurisdictional standards by jumping from

      ‘the land’ to ‘the occupants’. The “protecting tenants” law at both State and

      federal level is irrational and has no logical basis in execution, and invariably

      leads to the violation of the protected class by ‘selective prosecution’.

9.           As to the federal and state laws there is no such thing as a “mortgagor and

      his family”. This interpolation of "imaginary familiar relationships" into State and

      federal law denying protections to "relatives of the mortgagor" is irrational and

      unenforceable. A “mortgagor” is an in rem property interest, not a person that

      can be sued directly or dispossessed from the land. The property interest does

      not occupy the house and it does not have “relatives”.

10.          The State of Maryland (and the federal government) cannot recognize or

      determine "grandchildren", "aunts", “uncles", “mothers", "fathers" etc among

      grown adults and especially not in determining these kind of property rights and

      protections. Nobody is doing a biology test or a subjective social analysis. There


                                             5
        Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 6 of 28



      is no such thing as a "statutory bona fide tenant", anyone who occupies land in

      subordination to another's title is a "tenant", see Black's Law Dictionary. Instead

      it is still a "color of title" or for a "claim to possession" on the underlying mort-

      gage relationship, and the “immediate possessory estate in the land”, aka “the

      occupancy”, which must be fully protected to allow protection for anyone at all.




                        FEDERAL QUESTION JURISDICTION

11.          Because there are several Federal Questions before this Court, other

      related matters will be drawn up, and also heard in this forum. The Plaintiff did

      not pay for the new “title” sold at the related sheriff’ sale, ratified by the State

      Court on March 12, 2019.

12.          U.S. Bank N.A. as some kind of “Certificate Trustee” does not stand in

      any possibility to make this “credit bid purchase”, and they do not under any

      circumstance participate in “foreclosures”, nor actual or constructive possession

      of residential real property. See publications attached by exhibit following,

      where the removal plaintiff specifically denies its own case: “Role of the

      Corporate Trustee by U.S. Bank N.A.”

13.          A ‘securitization trust’ is structured so that the very premise is impossible,

      with a “corporate trustee” handling only distant paperwork duties. The State

      Court generically refuses to determine these rights, and will summarily grant


                                              6
        Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 7 of 28



      ”judgment for immediate possession”, in violation of due process, substantive

      rights to property and liberty, prevailing federal law, and the common law as it

      is guaranteed under the Maryland Constitution, held to apply by the 14th

      amendment of the United States Constitution.

14.          A “securitization trustee" (plaintiff) is an abstract corporate entity (often

      an actual Bank) that does nothing but "securitize" everything, meaning draw up

      UCC documents and business contracts for the investment trust, etc. They are

      called a "Certificate Series Trustee" in the caption, and that means something.

15.          See attached "the Role of the Corporate Trustee by U.S. Bank" and another

      publication by the “American Bankers Association” that breaks it all down very

      plainly. They hold a nominal interest in the mortgage deed and a 5th party

      security interest in the debt paper, but they do not have the legal right to get paid

      on the debt obligations, nor any equivalent duties either.




                     DUE PROCESS IN MORTGAGE FORECLOSURES

16.          The Constitution protects the right of due process. The premises of the

      “Uniform Commercial Code” are being routinely misused and misapplied as

      matter of judicial policy, practice and procedure in nearly every state of the

      Union. There is no bearing or basis to the “UCC” in residential foreclosure

      matters supplied by the federal product.


                                            7
        Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 8 of 28



17.          This is “Fannie Mae” and “Freddie Mac” and “Ginny Mae” and such.

      These aren’t negotiable instruments or crop liens or monetary IOU’s, these are

      residential standard federal bank mortgages. The entire system is a federal

      system, and it is unavoidably federal at all times in the related jurisdiction.

18.          The so-called “purchaser” at the related “sheriff sale” must have bid on a

      credit judgment after approval by the Maryland State “foreclosure court”, or the

      local Circuit Court sitting in a foreclosure jurisdiction. The only possible bidder

      on that judgment is the person or entity legally entitled to demand payment on

      the related “mortgage debt” instrument, or on assignment.

19.          See Carpenter v. Longan, 83 U.S. 16 Wall. 271 (1872): “[t]he mortgage

      follows the note. The mortgage is only a mode of enforcing a lien” (and that)

      “Accessorium non ducit, sequitur principale.” The accessory doesn’t speak, what

      follows is the principle. Again Carpenter v. Longan, 83 U.S. 16 Wall. 271 (1872),

      which also noted that going back to England:



      “Matthews v. Wallwyn (4 Vesey 126) is usually much relied upon by those who

      maintain the infirmity of the assignee's title. In that case, the mortgage was given

      to secure the payment of a nonnegotiable bond. The Lord Chancellor…said,

      finally: "The debt therefore is the principal thing, and it is obvious that if an

      action was brought on the bond in the name of the mortgagee, as it must be, the

      mortgagor shall pay no more than what is really due upon the bond; if an

      action of covenant was brought by the covenantee, the account must be settled in


                                            8
            Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 9 of 28



          that action. In this [Chancery] Court, the condition of the assignee cannot be

          better than it would be at law in any mode he could take to recover what was

          due upon the assignment." (It is a Chancery Court action, not strictly “law”.)



    20.          The principle is distinctly recognized that the measure of liability upon

          the instrument secured is the measure of the liability chargeable upon the

          security. The condition of the assignee cannot be better in law than it is in equity,

          and “mortgage foreclosure” is inherently an equitable jurisdiction since forever.

    21.          Based on the evidence in the Maryland record, an impossible “Affidavit of

          Debt” was submitted, which is unconstitutional on its face. The mortgagor is

          entitled under the 14th amendment to equal protection and all due process

          guarantees in the nature of foreclosure jurisprudence.

    22.          The first attached exhibit identifies the whole “sale report”, which

          arbitrarily and impossibly assigned nearly “$3,236,000” of “bidding credit” based

          on this unconstitutionally inapposite statement to “U.S. Bank as Trustee”, barred

          for all the ongoing reasons. Including, that it is “holding” a mortgage note.

    23.          The premise that “holding” a negotiable instrument entitles the plaintiff to

          “foreclosure” is completely wrong, yet it has been nearly adopted without roper

          challenge, although briefly1 considered by the Maryland Court of Appeals:




1
 It was deemed a waiver of the question after failing to develop the case record; the appellant had only
raised the issue in a “reply” brief. Not waived here, it is foundational to the instant ‘removal’ action.

                                                     9
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 10 of 28



      Hosea ANDERSON, et ux. v. John S. BURSON, et al. No. 8, Sept. term 2011:

      “Did the Court of Special Appeals err in relying on the Uniform Commercial Code, as

      enacted in Maryland, to determine that the [unendorsed] Note was properly transferred

      to Deutsche, while disregarding contrary language in the Pooling and Servicing

      Agreement which created the securitized trust?”



24.          Here, the indorsements and otherwise must be wholly ignored, and the

      “UCC” cannot apply in federal system residential foreclosure actions (or in

      “trust deed sales”). The mortgage is not a negotiable instrument, and neither is

      the mortgage debt, which is based on an installment contract for years.

25.          All the "indorsements" on this "note" must be ignored, because it is not a

      note at all. A "mortgage note" is really an installment contract for many years of

      monthly payments; it is only a sheaf of barely stapled loose-leaf paperwork.

26.          No part of it was "negotiable", and it cannot be presented or exchanged for

      payment anywhere. It was not “presented” either (see UCC 3-501), which

      inherently fails to exhaust the plain remedy if the mortgage debt was somehow

      deemed negotiable. They cannot have both the note and the judgment credit

27.          The typical “homeowner” residential mortgage debt under the “Fannie

      Mae”, “Freddie Mac” and “Ginnie Mae” systems and other commercial banks

      making “federally related loans” are strictly non negotiable. It is no different

      than the residential mortgage deed, which is a recorded instrument.


                                            10
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 11 of 28



28.          In fact, the "mortgage follows the note", so the mortgage security follows

      the mortgage installment debt. The right to payment on the non negotiable debt

      is also the same right to credit bid at the later trustee sale, which is the key. Yet

      by inapposite application of “negotiable” standards to mortgage debt, the

      purchaser now holds both the imaginary “note” and the purchasing credit.



      Carpenter v. Longan, supra: “The assignment (“indorsement”) of a note underdue

      raises the presumption of the want of notice, and this presumption stands until it is

      overcome by sufficient proof. The case is a different one from what it would be if the

      mortgage stood alone, or the note was nonnegotiable, or had been assigned after

      maturity. ... “The mortgage was conditioned to secure the fulfillment of that contract…

      If the mortgagor desired to reserve such an advantage; he should have given a

      nonnegotiable instrument. If one of two innocent persons must suffer by a deceit, it is

      more consonant to reason that he who "puts trust and confidence in the deceiver should

      be a loser rather than a stranger.” Carpenter v. Longan               *emphasis added



29.          The only evidence of this "mortgage debt" are the "non-negotiable loan

      documents" required to be part of the original process under the Maryland rules

      of civil procedure, and all the later "indorsements" on that paperwork are

      irrelevant to mortgagor or the "borrower". These "indorsement stamps" that are

      so commonly seen on mortgage paperwork in court cases actually fall under a

      5th party chattel paper lien in the UCC ("Uniform Commercial Code") at § 3-303.




                                            11
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 12 of 28



30.          It is probably "evidence" of a security interest in the value of the debt, but

      it is not an actual or legal right to payment, or in support of a “credit bid” at

      ‘trustee sale’. Nobody owns this "note" by now, as it was converted through later

      "negotiations" into a stock-collateral for the captioned investment trust, which

      should be none of our business and not their problem.

31.          The Plaintiff as captioned does not look to the Defendants as captioned,

      and we don't look to them either. The “indorsements” are just a way of marking

      this "hold" on the mortgage, and it really shows that the whole thing is

      circulating like money or currency. It's only a "stock equity", they already pay all

      the bills (including taxes and charges), and the trustor is entitled to buy out the

      difference, which is probably zero.

32.          The Uniform Commercial Code applies to elements of the security interest

      in the ‘chattel paper’ under § 3-303, but it is absolutely barred ‘in rem’. The

      action on that lien runs in personam, only against the “maker” or “issuer” of the

      paper. “Personal Claims” are generally barred in foreclosure of any home

      mortgage, especially in the federally related material.




                                            12
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 13 of 28



                                  WHAT IS SECURITIZATION

33.          Securitization starts when a mortgage originator sells a mortgage and its

      note to a buyer, who is typically a subsidiary of an investment bank. See

      ‘Christopher L. Peterson: Foreclosure, Subprime Mortgage Lending, and the Mortgage

      Electronic Registration System’, 78 U. Cin. L. Rev. 1359, 1367 (2010).

34.          The investment bank bundles together the multitude of mortgages it

      purchased into a “special purpose vehicle,” usually in the form of a trust, and

      sells the income rights to other investors. Id. A pooling and servicing agreement

      establishes two entities that maintain the trust: a trustee, who manages the loan

      assets, and a servicer, who communicates with and collects monthly payments

      from the mortgagors. Id.

35.          It is the positive duty of the Mortgage Servicer to pay for all property

      taxes and municipal charges, to insure and guarantee maintenance of the place,

      and to provide the best organization for the Trust possible in good faith. This

      means generating profits for investors and improving and keeping the collateral.

36.          It could not mean destroying the collateral and inflicting "overhead" and

      legal charges that multiply the entire value of the property many times over. No

      rational investor behaves this way, so it has nothing to with the securitization

      trust itself, for the obvious results.




                                               13
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 14 of 28



37.          The real plaintiff is only a debt collection law firm of “substitute trustee’s”

      (see caption) that rents their 'name plaintiff' from the "Corporate Trustee". This is

      a collusion that must set off in big damages, it is a fraudulent litigation

      maintenance, or "champerty" when a stranger 3rd party maliciously vexes up

      frivolous litigation funded by an outsider.

38.          There has to be an 'arm's length' nature to any transaction, including

      judicial cases. The "Corporate Trustee" is willfully allowing their name to be used

      for this nefarious purpose, literally to collects "fees" for letting rogue law firms

      sue on defaulted deeds in their name and capacity, deeds which are supposed to

      be in default by contract and ‘resulting trust’. They are literally suing the stock

      shares and disrupting the business organization while wrecking its economy.

39.          They are pretentiously reviving the idea that this is a mortgage that has to

      be 'paid', when the whole point is to let it default, since the payment program is

      impossible anyway. It was never designed to work as a 'traditional' mortgage, or

      a purchase money mortgage, by clogging up the redemption.

40.          The amount from the beginning is usually unpayable (too much

      unsecured debt) and easily becomes double the property value in a very short

      time. It is not a defeasible deed, it is indefeasibly fettered. It is 'clogged' up with bad

      debt and malicious servicing and a bizarre "paper chase" where holding a stack

      of papers in your hand makes you the "holder" of the mortgage, literally.


                                              14
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 15 of 28



41.          What they are doing to their own supposed investment shows that these

      people do not have any interest in the property value at all, which means they

      shouldn't be pursuing foreclosures to begin with. See attached “Role of the

      Corporate Trustee by U.S. Bank N.A.”

                                   MORTGAGE “NOTES”

42.          Additionally, if the “mortgage note” was construed as “negotiable”

      (which is impossible, it is a loose leaf installment contract for many years worth

      of monthly payments without unique specialty), then the Plaintiff has failed to

      exhaust a plain administrative or statutory remedy; namely, to “present” the

      instrument for “payment” at the “place of payment”.


43.          If it is like a check or draft, it must be exhibited in hand and offered in

      exchange for the satisfaction of whatever obligation, like a subway token or a

      movie ticket, or a check or draft. If there was a debt (which there is not), it did

      not ’merge’ with the ‘mortgage paperwork’, and it cannot be circulating or “held

      in possession” by any party at all.


44.          It is not valuable, existentially singular or mechanically related to

      anything. The ‘plaintiff’ has failed to exhaust that this note was “presented for

      payment’ if it were negotiable, and any exhibit that was attached did not appear

      as a check, draft, bill of exchange or another unique instrument that carries an

      obligation by physical merger with circulation device.
                                            15
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 16 of 28



45.          If the ‘plaintiff’ was somehow ‘in possession’ of an enforceable

      instrument, it is only enforceable in the negotiable hands of one legal body at a

      time, in which case either “the agent” or “the plaintiff” must exhaust this remedy

      by “presenting the note for payment”, the one cannot derive standing from the

      other. They cannot have both the note and the judgment credit. Only the Person

      Entitled To Enforce is entitled to enforce, and it can’t be two people going to the

      movies on one ticket, even if they are related.


46.          It is impossible to know who to pay if the imaginary negotiable ‘specialty

      instrument’ is never presented, and they cannot have both the judgment and the

      note. If the “mortgage note” is still “in their possession”, it means they failed to

      mark it out of circulation (‘refused’, ‘paid’, ‘dishonored’) or exhaust the

      administrative or statutory remedy, and that it is still then “good paper”,

      unmarked and undistressed by any refusal, dishonor or payment.


47.          See for example, Veal v. Am. Home Mortg. Servicing Inc., (In re Veal), 450

      B.R. 897 (9th Cir. BAP 2011):


      “[T]he rules that determine who is entitled to enforce a note are concerned primarily with

      the maker of the note. They are designed to provide for the maker a relatively simple

      way of determining to whom the obligation is owed and, thus, whom the maker must pay

      in order to avoid defaulting on the obligation. U.C.C. § 3–602(a), (c).”




                                              16
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 17 of 28



             “By contrast, the rules concerning transfer of ownership and other interests in a

      note identify who, among competing claimants, is entitled to the note’s economic value

      (that is, the value of the maker’s promise to pay). Under established rules, the maker

      should be indifferent as to who owns or has an interest in the note so long as it does

      not affect the maker’s ability to make payments on the note.” … “Or, to put this

      statement in the context of this case, the [borrowers] should not care who actually owns

      the Note—and it is thus irrelevant whether the Note has been fractionalized or

      securitized— so long as they do know who they should pay.” Veal, supra.

48.          But we have no idea whom to pay, because it is not a UCC instrument

      susceptible of “presentment”, it has not actually been presented, nobody says or

      claims they have even tried to present it for payment, or to obtain payment on

      the actual instrument itself. See also Dale Whitman, “The Person Entitled To

      Enforce: Lessons Learned from BAC Home Loans Servicing v. Kolenich”, ABA Real

      Property Newsletter, Dec. 2012, at 1.


49.          See, e.g., In re Sia, 2013 WL 4547312 (Bankr. D. N.J. 2013) (showing holder of

      note can enforce it even if it is not the owner; ownership is irrelevant to the right to

      enforce and identity of owner is of no importance to maker of note). A note does not

      have two holders, and it is not “either or”. We did not “make” a note.


50.          In this case it is nobody, because to express the potentiality of a claim for

      legally unrelated UCC relief fails to comport with the foreclosure jurisdiction of

      the former Chancery Court, limiting the action in mortgage foreclosure to the


                                             17
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 18 of 28



      real estate “de terris”, and barring all personal claims like “negotiable

      instruments” and other UCC matters. We did not make or draw a commercial

      ‘specialty’ note, and it is not “payable to order”, notwithstanding any

      extemporaneous misuse of the common language.


51.          How do you “order” the payment on a mortgage? This destroys any

      pretense of negotiability ab initio. And the plaintiff, or its principals, failed to

      mark the imaginary “negotiable mortgage note” out of circulation. It is not

      enough, the question of standing; it is a question of subject matter and stating a

      claim for relief. They now have both judgment and the note!


52.          That means if it is a negotiable instrument, they got paid twice and can

      now “present the mortgage note” over and over again. If this “note” has become

      “payable to the order of”, then present it at the “payment window” or “place”,

      like any other negotiable, such as check or draft or subway token.


53.          Any note exhibited within the original complaint of record is simply

      unmarked, without indication of distress, dishonor or refusal. It must literally be

      cancelled by some imprint, and thereby removed from current circulation. It is a

      currency, and it is still moving. It is denied that any defendant ever “made” or

      “drew” any “note”, and any exhibit “promissory note” is simply an installment

      contract for many years of monthly payments.


                                           18
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 19 of 28



54.          It is not payable at once, or on demand, and it’s terms, conditions and

      accounting cannot be determined from within the “four corners” of the

      instrument, being probably some “48 + corners” instead, 12-20 pages loosely

      stapled together because there is nothing important or original about the note

      paperwork itself, and cannot be legally held as “in the specific possession” of

      anyone, and it is not a “specialty”.


55.          It can only be a copy since most or all such “notes” are routinely

      destroyed by shredding after being digitally memorialized and this is a fact of

      common public knowledge, besides a reasonable inference. No one would shred

      a real negotiable instrument, any more than they would normally destroy federal

      currency notes like a “$10 bill”, because it is inherently valuable. There is nothing

      inherently valuable or productive about physically touching some multi page

      loose leaf paperwork that describes a common law contract. No part of the

      “mortgage note” is negotiable against the mortgagor or the “borrower”.


            SHERIFF SALE WAS A CLOG ON THE EQUITY OF REDEMPTION
       AND THE RIGHT TO REDEEM A MORTGAGE IS PROTECTED BY THE 14TH
                       AMENDMENT TO THE U.S. CONSTITUTION

56.          The sale must be stricken or modified on failure of the record to conform

      with the constitutional subject matter jurisdiction of “mortgage foreclosure”. A

      “residential Fannie Mae standard note” is not in any way shape or form a



                                             19
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 20 of 28



      “negotiable instrument”; and “federally related real estate loans” are not

      “collateral” within the “Uniform Commercial Code”, the subject of monetary

      instruments, bills of exchange and other paper chases.

57.          A “negotiable instrument” is a unique token that gets passed around by

      “negotiation”. It could be a check or draft, a movie ticket or subway token, a

      presentable bill of lading, a hat check slip, or even a personal “IOU” drawn up

      by the maker in hand. It is not a 20 page sheaf of easily reproducible “loan

      papers” barely stapled together, that are only a common law contract for many

      years of monthly installment payments.

58.          It is impossible to “present” a mortgage note for payment, it has no “place

      of payment”, no means to identify the presenter or to endorse the instrument out

      of circulation by written restriction. Contrary to the language in the note, it is

      absolutely not payable to the order of anybody, and it is only paid through a

      frequently changing 3rd party servicer over many years of time in month quotas.

59.          The strictly ‘non-negotiable’ mortgage note leads the equally non

      negotiable mortgage deed, because “the security follows the debt”, not the other

      way around. But here the Plaintiff only has a negotiation with this plainly non

      negotiable paperwork, and no assignments or other transfers proven or even

      alleged within the original complaint itself.




                                           20
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 21 of 28



60.          The Court must ignore any “indorsements” as these may appear after the

      grantee on the mortgage subscribed the non negotiable installment contract.

      These “UCC negotiations” falls under U.C.C. § 3-303, where an instrument is

      merely issued or transferred for value if:


             1) the instrument is issued or transferred for a promise of performance, to the
             extent the promise has been performed;

             2) the transferee acquires a security interest or other lien in the
             instrument other than a lien obtained by judicial proceeding;

             3) the instrument is issued or transferred as payment of, or as security for,
             an antecedent claim against any person, whether or not the claim is due;

             4) the instrument is issued or transferred in exchange for a negotiable
             instrument; or

             5) the instrument is issued or transferred in exchange for the incurring of an
             irrevocable obligation to a third party by the person taking the instrument.



      Accepting an instrument without a qualified endorsement waives all defects there may be

      in the instrument, including the value, or lack of value, that comes with it. Accepting an

      instrument for value and returning it is notice to the issuer that the endorser is not

      providing   new    value,   but   is converting the   issuer’s obligation    to   pay the

      instrument into the value, thereby making the instrument negotiable; or by converting

      its right to “collect” on the instrument through a likewise “indorsement”. (This describes

      the process of "monetization")

61.          Often    municipalities    will    “indorse”   their   outstanding     “collection

      accounts” over to the local bank, including “violation tickets” and “tax bills”. It

      does not become “enforceable” against the action-debtor, like the defendant on

                                               21
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 22 of 28



      a parking ticket. At least the tax-bill and the violation ticket are an original, with

      a serial number, a specific claim, and it identified all at once on unique paper.

62.          It is a preposterous fantasy to stand the entire ‘foreclosure industry’ on

      these fictional and irrational premises, that by “stamping” the dummy sheaf of

      barely stapled paperwork this will “transfer” the legal right of enforcement in a

      foreclosure court. They may have all the “transfers for value” they like, but the

      call to enforce payment lies only with the owner or the legal holder of the

      mortgage note. This cannot be determined from later “UCC endorsements”, and

      the mortgagor/borrower is not responsible for these “endorsements”.

63.          Instead, it is actually a defense to ‘non-payment’, because it clearly

      signals that the instrument is being traded “for value” on a financial market

      under U.C.C. § 3-303, and that it is a stock equity. The “action” of the mortgage

      security has been suspended while the payment is still itself floating around the

      market. They cannot claim the check without cashing it first, or at least voiding

      the indorsements, and calling all the insurance guarantees first.

64.          The varying Courts have misinterpreted the plain evidence and come to

      the wrong opposite or inapposite conclusion every time. The subsequent

      “indorsements” do not “transfer the note” and they are not the responsibility of

      the mortgagor. The endorsements do not lie on his property; these are

      “commercial chattel paper liens”, to claim the value of the proceeds, not the right


                                            22
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 23 of 28



      to enforce the note in a “mortgage foreclosure”. Indeed, it is absolutely

      outrageous that this Plaintiff appears and proffers that it is somehow the

      “foreclosing party with a real interest in the payment proceeds”, when it is

      exactly the opposite by all evidence: they are literally captioned as “pass through

      mortgage certificate series trustee”.

65.          A “securitization” or “certificate trustee” by legal definition has no

      interest whatsoever in the mortgage claim, does not handle foreclosures, loan

      modification, maintain post sale properties, or do anything but perform a

      “corporate role”, on behalf of an extended 7 or 8 party relationship that make the

      “trust fund”, as it becomes divided into certificates and traded on Wall Street.

66.          See attached exhibit publications, “The Role of the Corporate Trustee by

      US Bank” (who is also a very common plaintiff in these actions), and the related

      “Role of the Trustee in Asset Backed Securities”, published by the American

      Bankers Association. The Court must take Judicial Notice. The structure of the

      economic organization must be seen and understood in the context of these kinds

      of “mortgage foreclosures”.

67.          It is not a “strict” foreclosure claim, but an equitable action to address the

      equity of redemption. If the Court has granted “Final Judgment” and ordered

      ratification of the Sale, it has done so without jurisdiction of the subject matter

      and in a manifest abuse of its jurisdiction or discretion.


                                              23
     Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 24 of 28



   Wherefore, the “trustee sale” of the subject premises in the Montgomery County

Maryland Circuit Court must be modified or stricken on the foregoing reasons. And

may all other relief due in law and in equity be granted, as in the interest of justice.

Indeed, they may have their deed, but it is no bar to petitioner’s equity of

redemption and the Courts must find an appropriate legal and equitable remedy

under the circumstance, declaring survival in the mortgagor’s title and barring

possession to the purchaser, or its assigns. The equities are not with the Plaintiff yet

the whole question is constitutionally circumscribed by “Equity”.


      The Court must impose a constructive trust and find a resulting trust, or it

may ordain “sale price redemption” less setoffs. While legal title may nominate

transfer to the purchaser at sheriff sale, the real ownership must remain with the

defendants, and this Court is moved for an “appropriate order” defining the rights

and remedies of the parts. See Brobst v. Brock, 77 U.S. 10 Wall. 519 (1870) which

states at syllabus point four:


          “An irregular judicial sale made at the suit of a mortgagee, even though no bar

          to the equity of redemption, passes to the purchaser at such sale all the rights

          of the mortgagee as such.”




                                 RELIEF REQUESTED


                                         24
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 25 of 28



  i.    The plaintiff must be made to post a court approved surety bond for three

        times the ““non negotiable mortgage debt”, as it is established after a

        constitutionally proper affidavit, answer of the defendants, discovery, and

        subject to trial on the merits.




 ii.    The real property must be sold at public auction and the defendants

        captioned granted the right to redeem plus 10% premium, and costs,

        judgment interest going forward, escrows, etc.



iii.    The right to redeem must be granted for at least 3 years. Maryland law

        controls the lien of redemption and its later revival. This Court must find

        “in rem set-offs” against the sale price redemption, and determine the

        organization and payment of this price.




iv.     The principle of ‘equitable recoupment’ applies, and the Court may find that

        the ‘securitization set-off’ and the ‘FDIC’ policy guarantees warrant the

        imposition of a ‘constructive trust’, allowing the bond to float on the markets

        as it does today. The first duty of the Servicer or another designated party is

        to pay all taxes, charges and guarantee both the occupancy and the

        maintenance of the premises.



                                          25
           Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 26 of 28



     v.        Because the place is well occupied and well maintained, the foreclosure of the

               lien is barred without just and proper grounds set forth under affidavit and

               by proper petition or another action. There is no “right” to foreclose a deed, it

               is constitutionally an equitable action heard by a chancellor.




    vi.        May the court find all other relief due in law and equity, including to “set

               off” the entire mortgage account down to “zero”, after accounting the

               numerous damages and set-offs that will be pleaded henceforth, including

               consumer and regulatory violations, along with equitable recoupment.




          V.      RULE 11 STATEMENT

          This certifies that this pleading is made to the best of my knowledge,

information, and belief formed after an inquiry reasonable under the circumstances. 1)

It is not being presented for any improper purpose, 2.) the claims defenses, and other

legal contentions are warranted by existing law or by a nonfrivolous argument for

extending modifying or reversing existing law or for establishing new law, 3.) the

factual contentions have evidentiary support or, if specifically so identified, will likely

have evidentiary support after a reasonable opportunity for further investigation or

discover, and 4.) the denials of factual contentions are warranted on the evidence or if

specifically so identified, are reasonably based on belief or a lack of information.

                                                 26
       Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 27 of 28



      In witness whereof, this Notice is made to this Honorable Court with a plea for

an evidentiary hearing consistent with the representations made herein.

                          //S// Thomas Kerns McKnight, Esq

                           1901 Wyoming Avenue, Suite 33

                                Washington DC. 20009

                                     202 491 4550

                                     202 318 0887

                             attorney@tkmcknightpc.com

                     Maryland Bar #0412200003 & Federal 317972




                                          27
          Case 8:19-cv-00818-GJH Document 6 Filed 03/23/19 Page 28 of 28



Certificate of Service

                                            CERTIFICATE OF SERVICE



I hereby certify that on or about the 21thday of March, 2019, I will mail a copy of this pleading to



the following:




                  Laura O’Sullivan, Esq, Et Al

                  C/O McCabe, Weisberg & Conway, LLC

                  312 Marshall Ave, Suite 800

                  Laurel, MD. 20707




                                        /s/ Thomas Kerns McKnight


                       Attorney at Law (Maryland bar # 0412200003 and Federal # 17972)

                                          1901 Wyoming Avenue, Suite 33,

                                               Washington DC. 20009.

                                                 Phone: 202 491 4550.

                                                 Fax: 202 318 0887.

                                            attorney@tkmcknightpc.com




                                                          28
